¢ a Ww nN

Co fF INN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COLLINS COLLINS

MUIR + STEWARTu
1100 El Centro Street

So. Pasadena, CA 91030
Phone (626) 243-1100
Fax (626) 243-1111

MICHAEL EUGENE SCOTT,

CARSON SHERIFF DEPARTMENT,
LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT
MEDICAL, OFFICER MAGEE,
ALDRIC M. JONES,

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA — SOUTHERN DIVISION

VS.

Plaintiff,

Defendants.

ll i

 

/I/
/I/
/I/

21609

CASE NO. 2:18-CV-06221-JLS-KK
[Assigned to the Hon. Josephine L. Staton
in Courtroom 10A]

ORDER OF DISMISSALWITH
PREJUDICE OF ENTIRE ACTION
PURSUANT TO STIPULATION

[Filed concurrently with Stipulation for
Dismissal]

Complaint Filed: 07/18/2018
Trial Date: None

l

 

 

 

ORDER OF DISMISSAL WITH PREJUDICE OF ENTIRE ACTION

 
_-_ Ww NY

Co fF INN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COLLINS COLLINS

MUIR + STEWARTu
1100 El Centro Street

So. Pasadena, CA 91030
Phone (626) 243-1100
Fax (626) 243-1111

ORDER OF DISMISSAL
Pursuant to the stipulation of the parties, this action and the pending Third
Amended Complaint of Plaintiff filed on May 24, 2019 is hereby dismissed in its
entirety with prejudice as to all Defendants as set forth in Federal Rule of Civil

Procedure 41(a)(1). Each party shall bear its own attorney’s fees and costs.

IT IS SO ORDERED.

Dated: 03/22/2020

 

THE HON. IOSEPHINE [.. STANTON
UNITED STATES DISTRICT COURT JUDGE

21609

2

 

 

 

ORDER OF DISMISSAL WITH PREJUDICE OF ENTIRE ACTION

 
